COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-021-CR
 
 
DEDRICH J. FLINT                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Dedrich J. Flint appeals from
his conviction for possession of child pornography.  We affirm.




Appellant=s court-appointed appellate counsel has filed a motion to withdraw as
counsel and a brief in support of that motion. 
In the brief, counsel avers that, in his professional opinion, this
appeal is frivolous.  Counsel=s brief and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief. 
Appellant has also filed a pro se brief, in which he complains that the
trial court improperly failed to orally admonish him, before accepting his open
guilty plea, that he would be required to register as a sex offender.[3]




Once an appellant=s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record.[4]  Only then may we grant counsel=s motion to withdraw.[5]  Because appellant entered an open plea of
guilty, our independent review for potential error is limited to potential
jurisdictional defects, the voluntariness of appellant=s plea, error that is not independent of and supports the judgment of
guilt, and error occurring after entry of the guilty plea.[6]

We have carefully reviewed
counsel=s brief, appellant=s pro se brief, and the record. 
We agree with counsel that this appeal is wholly frivolous and without
merit; we find nothing in the record that arguably might support the appeal.[7]  Accordingly, we grant counsel=s motion to withdraw and affirm the trial court=s judgment.  
PER CURIAM
PANEL F: 
CAYCE, C.J.; DAUPHINOT and HOLMAN, JJ.
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
DELIVERED: 
October 25, 2007                             




[1]See Tex. R. App. P. 47.4.


[2]386
U.S. 738, 87 S. Ct. 1396 (1967).


[3]Appellant
concedes that the record contains written admonishments.  See Tex.
Code Crim. Proc. Ann. art. 26.13(d) (Vernon Supp. 2006) (providing that
the trial court may make the admonishments either orally or in writing).


[4]See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922-23 (Tex. App.CFort
Worth 1995, no pet.).


[5]See
Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 351 (1988). 


[6]See
Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Young
v. State, 8 S.W.3d 656, 666-67 (Tex. Crim. App. 2000).


[7]See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005); accord
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).